Conviction is for the unlawful manufacture of intoxicating liquor; punishment fixed at confinement in the penitentiary for a period of one year.
The sheriff and some other witnesses testified to circumstances sufficient to support the verdict. They found at the home of the appellant an apparatus for making whisky and also a quantity of whisky. This testimony was fortified by other circumstances sufficient to support the verdict.
The appellant and his wife both testified. The wife testified that she had never seen the appellant make any whisky or seen any liquor around the place; nor had she seen the apparatus which was identified by the sheriff as having been found upon the premises. On cross-examination, however, she said that she had seen a tub sitting in the yard with some holes cut in it; that she had not been out in the crib for several weeks and had not seen any whisky there. She knew that there were some barrels there, but she learned that one of them contained chops; that her husband had told her that there was some whisky in the barn; that a man by the name of Holliday lived nearby and that he had brought the articles there and wanted to leave them but that her husband objected to his doing so.
The appellant testified that he had not manufactured any liquor, nor had anything to do with it; that Holliday brought the stuff and placed it there in his barn in the evening before the officers found it the next morning; that Holliday asked permission to do so, but that appellant objected and that Holliday said he would take it away very *Page 326 
soon. Appellant then agreed that it be placed in the barn upon the condition that it would be removed promptly. Holliday had been gone away for some time and that the day before the premises were searched, he came back and brought the articles which were described by the sheriff.
The offense was charged to have been committed in July, 1921. The indictment conforms to the provisions of the statute as it read at that time. There was no error in overruling the motion to quash; nor did the court err in declining to instruct a verdict for the accused.
In Bill No. 3 complaint is made of the refusal of the court to permit the witness Dolive to testify that he had had a conversation with Chester Holliday; that Holliday had told him that he lived at the appellant's home. The court correctly ruled that this was hearsay. Neither was there error in sustaining objection to the question propounded by the appellant's counsel to the witness Dolive, which question was whether he knew, by general repute, where Holliday lived. This bill does not show what objection was made, nor what the answer would have been. No error is disclosed.
Bill of Exceptions No. 5 complains of the argument of the prosecuting attorney. The bill is not signed nor approved, and therefore it cannot be considered.
We find no error in the record. The judgment is therefore affirmed.
Affirmed.
                          ON REHEARING.                       February 21, 1923.